Citation Nr: 0114346	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 
25, 1998, for a grant of a 70 percent evaluation for post-
traumatic stress disorder.  

2.  Entitlement to an effective date earlier than September 
25, 1998, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His decorations include the Combat Infantryman Badge, 
Purple Heart Medal with Oak Leaf Cluster, and Army 
Commendation Medal with Oak Leaf Cluster and "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying an effective date earlier than 
September 25, 1998, for a grant of a 70 percent evaluation 
for post-traumatic stress disorder and for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original formal claim for VA compensation 
benefits (VA Form 21-526) was received in April 1986.  

3.  A rating decision dated in August 1986 denied service 
connection for post-traumatic stress disorder, and the 
veteran did not perfect an appeal of that decision.  His 
application to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder was received on 
November 5, 1997.  

4.  A rating decision dated in April 1998 granted service 
connection for post-traumatic stress disorder, effective from 
November 5, 1997, and assigned a 10 percent rating for the 
disorder from the effective date of service connection.  

5.  The veteran disagreed with the evaluation assigned, and a 
rating decision dated in November 1998 granted a 70 percent 
rating for post-traumatic stress disorder, effective from 
September 25, 1998, the date of a VA outpatient treatment 
note showing severe psychiatric symptoms of service-connected 
disability.  

6.  The veteran's formal claim of entitlement to a TDIU was 
received on February 26, 1999.  

7.  A rating decision dated in March 1999 granted service 
connection for a low back disorder and assigned a 10 percent 
evaluation, effective from November 5, 1997; a TDIU was also 
granted, effective from September 25, 1998.  Service 
connection is also in effect for a scar of the left calf, 
residual of a shell fragment wound, which has been rated as 
noncompensably disabling since April 1986.  

8.  In correspondence received in May 1999, the veteran 
disagreed with the effective dates assigned for his 70 
percent rating for post-traumatic stress disorder and for the 
grant of his TDIU.  

9.  It was factually ascertainable as of April 14, 1998, the 
date of a VA psychiatric examination, but no earlier, that 
the veteran was severely impaired as a result of his service-
connected post-traumatic stress disorder and that he was 
unemployable primarily as a consequence of that disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 14, 1998, for 
a grant of a 70 percent evaluation for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2000).  


2.  The criteria for an effective date of April 14, 1998, for 
a grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The record on appeal shows that the veteran's original formal 
claim for VA compensation benefits (VA Form 21-526) was 
received in April 1986.  A rating decision dated in August 
1986 denied service connection for post-traumatic stress 
disorder, and the veteran did not perfect an appeal of that 
decision.  His application to reopen his claim of entitlement 
to service connection for post-traumatic stress disorder was 
received on November 5, 1997.  A rating decision dated in 
April 1998 granted service connection for post-traumatic 
stress disorder, effective from November 5, 1997, and 
assigned a 10 percent rating for the disorder from the 
effective date of service connection.  (Under the provisions 
of 38 U.S.C.A. § 5111(a) (West 1991), compensation was 
actually payable on December 1, 1997, the first day of the 
month following the month in which the award became 
effective.)  

The veteran disagreed with the evaluation assigned, and a 
rating decision dated in November 1998 granted a 70 percent 
rating for post-traumatic stress disorder, effective from 
September 25, 1998, the date of a VA outpatient treatment 
note showing that the service-connected post-traumatic stress 
disorder had resulted in occupational and social impairment 
manifested by deficiencies in most areas such as work, family 
relations, judgment, thinking or mood.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The record further shows that the veteran's formal claim of 
entitlement to a TDIU was received on February 26, 1999.  In 
March 1999, the RO granted service connection for a low back 
disorder, which was rated 10 percent disabling, effective 
from November 5, 1997.  In addition, the RO granted a TDIU, 
effective from September 25, 1998.  A noncompensable rating 
has been in effect for a scar of the left calf, residual of a 
shell fragment wound, since April 1986.  

The RO in March 1999 made the grant of a TDIU effective from 
September 25, 1998, as that was the date on which the veteran 
first met the schedular requirements for entitlement to a 
TDIU and the date that it was factually ascertainable that 
the veteran was unemployable as a result of his service-
connected psychiatric disorder.  See 38 C.F.R. § 4.16(a).  

In correspondence received in May 1999, the veteran disagreed 
with the effective dates assigned for his 70 percent rating 
for post-traumatic stress disorder and for the grant of his 
TDIU.  The veteran essentially contended that the grant of a 
70 percent evaluation for post-traumatic stress disorder, and 
his TDIU, should be effective from the date of receipt of his 
reopened claim for service connection for post-traumatic 
stress disorder, with payment of benefits to date from 
December 1, 1997.  He requested that he be provided with a 
statement of the case and applicable laws and regulations.  

In correspondence received on March 2, 2000, the veteran 
indicated that he was satisfied with the grant of his TDIU, a 
70 percent evaluation for post-traumatic stress disorder, a 
10 percent evaluation for his low back disorder, and a zero 
percent evaluation for his scar of the left calf and that he 
wished to withdraw his appeal in its entirety with respect to 
those conditions.  However, in a statement received on March 
9, 2000, which the RO treated as his formal notice of 
disagreement with respect to the effective date issues, the 
veteran reiterated his contention that his 70 percent 
evaluation for post-traumatic stress disorder and the grant 
of his TDIU should date from December 1, 1997.  He referred 
to the VA outpatient note of September 25, 1998, as evidence 
in support of his contentions.  


Analysis

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  Once the veteran files a 
formal claim for disability compensation under 38 C.F.R. 
§ 3.151, he obtains the procedural benefits bestowed by 38 
C.F.R. § 3.155(c), which provides that an informal request 
for increase or reopening will be accepted as a claim.  
Norris v. West, 12 Vet. App. at 417.  Under the provisions of 
38 C.F.R. § 3.157(b)(1), an informal claim for increase will 
be initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

In assigning the date of a VA outpatient treatment report as 
the effective date of a 70 percent rating for post-traumatic 
stress disorder as well as the effective date of the grant of 
a TDIU, the RO essentially held that the date of an informal 
claim for increased compensation coincided with the date that 
it was first factually ascertainable that an increase in 
disability had occurred.  

The question arises whether, prior to September 25, 1998, the 
record shows that a 70 percent rating for post-traumatic 
stress disorder, or entitlement to a TDIU, was factually 
ascertainable and whether there were informal claims for 
these benefits of record, including any communication 
received from the veteran evidencing a belief in entitlement 
to that benefit.  38 C.F.R. §§ 3.1(p), 3.157(b); Servello v. 
Derwinski, 3 Vet. App. at 199.  

When the RO is considering a claim for an increased rating 
from a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
claims file, the evaluation of that claim for increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU.  Norris v. West, 12 Vet. App. at 421.  The United 
States Court of Appeals for Veterans Claims (Court) held in 
Norris that because the veteran in that case was already 
rated 70 percent disabled for his service-connected anxiety 
disorder, the evidence of his unemployability due to that 
disability reasonably raised a claim under 38 C.F.R. 
§§ 3.155(c) and 3.157(b) for a TDIU under 38 C.F.R. 
§ 4.16(a).  Id. at 422.  

Under the rating schedule, a 70 percent evaluation 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The findings on a VA psychiatric examination conducted on 
April 14, 1998, indicate that the veteran's service-connected 
symptomatology then more nearly approximated the criteria for 
a 70 percent evaluation and that he was then effectively 
unemployable as a result of his service-connected 
disabilities, principally his service-connected psychiatric 
disorder.  Although he ambulated with the aid of a cane 
because of back problems and his gait favored his left side, 
he was otherwise steady with normal stride length and 
breadth.  

The findings on psychiatric examination did not show suicidal 
ideation.  Although his mood impressed the examiner as 
slightly dysphoric, the veteran showed no acute distress or 
manifest anxiety.  He associated his mood with "my situation 
right now," which was characterized by unemployment, 
financial difficulties, and back pain.  However, he denied 
suicidal ideation and a history of suicide gesture.  There 
were no obsessional rituals that interfered with routine 
activities.  Psychomotor behaviors were unremarkable, and the 
veteran related in a straightforward and cooperative manner.  
Cognitively, he appeared to be a fairly good historian, with 
fairly intact remote memory.  He appeared to have reasonable 
insight and judgment currently.  He did not display 
intermittently illogical, obscure or irrelevant speech.  
Indeed, his speech was normal in rate and prosody and was 
absolutely coherent and logical.  There was no evidence of a 
formal thought disorder, and no delusional material was 
elicited or reported.  

However, on examination in April 1998, the veteran reported 
some anxiety in situations where there were features of 
entrapment, such as "standing in line" and "people 
standing too close," although he endured this without 
fleeing or full-blown panic attacks; near-continuous panic 
attacks were not shown.  Nor was depression demonstrated that 
affected his ability to function independently, appropriately 
and effectively.  The examiner described his affect as stable 
with mild restriction in range.  Although he described a 
tendency to become dysphoric and indicated that he might have 
had dysthymic episodes in the past, the examiner found that 
his symptoms were not of the frequency or duration to suggest 
a dysthymic disorder currently.  The veteran also denied 
significant episodes of depression that were not directly 
associated with immediate stressors.  He had no disturbance 
in appetite or weight.  There was no showing of significant 
impaired impulse control such as unprovoked irritability with 
periods of violence.  Although the veteran described his 
temperament as irritable and, at times, as associated with 
ideation of harming 

others, he said that he would never act on it.  There was no 
showing of spatial disorientation or neglect of personal 
appearance and hygiene.  

However, the April 1998 psychiatric examination elicited some 
evidence of difficulty in adapting to stressful 
circumstances, including work or a worklike setting.  
Although the veteran denied auditory hallucinations or other 
perceptual disturbances, he reported some visual disturbance 
in which he experienced the perception of peripheral movement 
that was associated with the sense that he must orient to the 
movement to assess whether it represented a danger.  He 
indicated that at times, he did not trust his assessment that 
there was nothing there.  He impressed the examiner as 
neither over nor underreporting symptoms or concerns, 
although he had a tendency not to seek help for problems and 
to try to cope with difficulties alone.  He also described a 
rather erratic sleep pattern, which he assessed as simply a 
habit he had acquired of preferring to stay up at night.  

The veteran said that he just liked the night better than the 
day and was not tired at night.  When he did desire sleep, he 
did not have problems with onset insomnia.  He reported that 
while he did not have nightmares every night, he had had 
nightmares about Vietnam since separation from service.  He 
reported these nightmares as being thematically repetitious 
as "combat situations where there is always a[n] urgent need 
to move my feet."  They involved events that plausibly could 
have happened but were not literal recollections of events.  
He said that he has had people tell him that he moved around 
at night and that it was difficult to sleep with him because 
he tossed and turned so much.  He also reported that if he 
slept at night, he did not sleep well and was up a lot.  He 
associated this with emotional stressors rather than with 
back pain or other disturbance.  

The veteran said that for the past year and for many years, 
he reported that he experienced intrusive thoughts about 
Vietnam; when in the Philippines, he noted frequent 
"flashing back" to Vietnam.  He reported that especially 
since he started getting some help, intrusions occurred 
"everyday," sometimes intensifying into momentary 
flashbacks.  Intrusions could be triggered or untriggered by 
such things as helicopters or walking in the woods or a 
natural place; he said that he would "flash" that "I used 
to do this in Vietnam" and would have thoughts such as "it 
would be nice to have an M16 with me."  He described 
hyperstartle response or hypervigilance, especially 
associated with events occurring at the periphery of his 
vision.  

There was also evidence of an inability to establish and 
maintain effective relationships.  The veteran noted that his 
interpersonal attachments to people had changed since his 
return from Vietnam.  He said, "I just kind of numb out, I 
just don't get great feelings for people."  He noted 
"keeping to myself now" and said that he did not like to be 
among people "a whole lot."  He avoided discussion about 
Vietnam, saying that he did not like to talk about it.  The 
examiner noted that on two occasions during the interview, 
the veteran's eye contact shifted significantly and that he 
appeared tearful when attempting to describe his experience 
in the war zone.  He described "a lot of missing pieces" in 
his recall of events in Vietnam, as well as survivor guilt, 
particularly associated with civilian losses.  The diagnostic 
impression on Axis I in April 1998 was post-traumatic stress 
disorder, with chronically mild symptoms; pain disorder 
associated with both psychological factors associated with 
features of post-traumatic stress disorder, and a general 
medical condition.  

The veteran's Global Assessment of Functioning (GAF) on Axis 
V was 61 in April 1998.  (The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).)  A GAF score of 61 is indicative of no 
more than moderate symptomatology under DSM-IV.  

The examiner commented that the veteran's history and 
presentation suggested at least mild presentation of post-
traumatic stress disorder, with dominant features appearing 
as avoidance, intrusion and somatic displacement of stress.  
The veteran appeared to be having increasing symptoms 
associated with recent counseling, which the examiner thought 
might be an expected consequence of confronting material the 
veteran had previously been able to repress through 
avoidance.  The examiner noted that although dysthymic 
disorder was diagnosed in 1986, this was a disorder commonly 
seen as a secondary feature of post-traumatic stress 
disorder.  The examiner rejected the diagnosis of antisocial 
personality disorder made in 1986 as unsupported by the 
clinical data.  The examiner also rejected any other 
premorbid mental health disorder.  Although the veteran 
appeared to have a remote history of chemical dependence, he 
did not describe abusive use of substances for many years.  

The examiner found that while the veteran appeared to have 
some social difficulties associated with his Vietnam 
experience, particularly with emotional attachment, he did 
not, at least at that time, associate any particular post-
traumatic stress disorder symptoms with occupational 
impairments, other than difficulty in sustaining work in 
close proximity to others or the experience of being "pinned 
down," as he was in Vietnam, after about six months on the 
job.  Because the veteran had been managing symptoms through 
avoidance, it was felt that his counseling work might reveal 
further symptoms that were previously masked that might be 
expected to be problematic in the workplace.  The veteran was 
competent for VA purposes.  

When the veteran was seen at a VA outpatient clinic on 
September 25, 1998, for assessment of his medication and its 
role in the treatment of his service-connected post-traumatic 
stress disorder, he was mainly concerned about his tendency 
to lose his temper quickly and unpredictably, especially with 
his elderly parents and brother.  He endorsed many of the 
symptoms of post-traumatic stress disorder, all couched in a 
depressed mood.  He reported that his sleep was dramatically 
disrupted with early morning awakening at 3 or 4 a.m. and 
that he was then unable to fall back to sleep because of 
racing thoughts.  He said that he spent most of his time 
alone and tended to find himself out in the woods walking.  

It was also reported that he had begun to experience visual 
hallucinations that he described as seeing something out of 
the corner of his eye, which he likened to seeing rats 
scurrying across the floor, although he knew that his home 
did not have rats.  He would also see flashes of light.  He 
was most likely to see these things when he was sitting 
quietly in his home in the evening.  He was also aware of 
hearing noises in his home, which made him even more guarded.  
Now he was concerned to find himself sleeping with a loaded 
gun beside his bed.  The physician said that she spoke at 
length about the importance of either having his gun 
completely out of the house or of disarming the weapons that 
were there.  The veteran indicated that he would do this, 
especially in light of the medication regimen that was 
planned for the relief of his symptoms.  

The examiner reported that the veteran was hypervigilant, 
somewhat paranoid, and appeared to be "virtually just 
hanging together."  The physician noted that his symptoms 
had been characterized as mild when he was evaluated by VA 
the previous April but that she would rank his symptoms as 
much more severe.  She said that she felt that he was 
virtually disabled by his post-traumatic stress disorder, 
although it was hoped that he would get some relief from the 
planned medications.  She said that he was very reluctant to 
take any medications at all.  

Thus, in September 1998, the veteran was shown to exhibit 
auditory as well as visual hallucinations, to exhibit 
significant paranoid ideation, and to sleep with a loaded gun 
beside his bed.  Moreover, his examiner was of the opinion 
that he was virtually disabled by symptoms of his service-
connected psychiatric disorder.  

There is some confusion in the record as to when, precisely, 
the veteran became totally disabled as a result of service-
connected impairment.  The examiner in April 1998 found that 
the veteran's impairment from his service-connected post-
traumatic stress disorder was mild and assigned a GAF score 
of 61, suggesting relatively mild social and industrial 
inadaptability.  It is, however, incumbent on VA to assign an 
evaluation based on all of the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the evaluation.  See 38 C.F.R. § 4.126(a).  

It is thus significant that the psychiatric examiner in 
September 1998 disagreed with the assessment of the previous 
examiner, finding that the veteran was virtually disabled by 
his post-traumatic stress disorder symptoms.  She seemed to 
suggest, but did not plainly state, that the veteran was 
disabled to that degree when examined the previous April.  
The evidence is somewhat equivocal on this score, as the 
symptoms seen in September seem to represent a progression of 
the symptoms shown the previous April.  Nevertheless, the 
examiner on the later occasion had the 

advantage of the whole record before her and was better able 
to gauge the veteran's overall impairment in historical 
perspective.  

The examiner's assessment in September 1998 may also be 
viewed in the context of the statement of a VA social worker 
dated in July 1998.  The social worker said that the veteran 
had been seen in his office a total of 20 times since March 
3, 1998.  He reported that the veteran found it extremely 
difficult to relate to or socialize with non-veterans in the 
workplace as well as in society.  He trusted very few people 
and must exert a distinct, conscious effort to manage anger 
when dealing with thoughtless and insensitive civilians.  It 
was reported that he presented a behavior pattern symptomatic 
of post-traumatic stress disorder to a very high degree.  The 
veteran displayed hypervigilance, emotional distancing, sleep 
disturbances and repeated intrusive recollections, as well as 
heightened anxiety, depression and profound guilt.  These 
symptoms had had a profoundly negative impact on his personal 
relations and quality of life.  

The overall disability picture thus presented shows a veteran 
who, by April 1998, had psychiatrically decompensated to a 
level that approximated the symptomatology necessary for a 70 
percent evaluation under Diagnostic Code 9411.  It follows 
that an effective date of April 14, 1998, for a 70 percent 
evaluation for the service-connected psychiatric disorder is 
thus warranted.  

In addition, the service-connected symptoms of psychiatric 
disability, as well as the significantly less impairing 
symptoms of his service-connected low back disorder, combined 
by April 1998 to render the veteran unemployable.  The Board 
notes that VA Form 21-8940 received in February 1999 
indicates that the veteran has a high school education and 
that he last worked full time in March 1991.  He said that he 
became too disabled to work in January 1995, when he was 
working as a bartender.  Although mere unemployment is not 
synonymous with unemployability, which involves an evaluation 
of the capacity to perform the physical and mental acts 
required by employment, Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the fact remains that the veteran's symptoms of 
post-traumatic stress disorder, even in April 1998, likely 
precluded him from securing or following a substantially 
gainful occupation.  It is unlikely that anyone with his 
self-isolation, burgeoning paranoid ideation, significant 
sleep disturbance, repeated intrusive recollections, 
heightened anxiety, depression, and profound guilt was 
capable of anything more than marginal employment.  See 
38 C.F.R. § 4.16(a) (marginal employment shall not be 
considered substantially gainful employment).  

In these circumstances, the Board will accord the veteran the 
benefit of the doubt and find that he was unemployable as a 
result of his service-connected disabilities when VA examined 
him on April 14, 1998.  However, as with his service-
connected psychiatric disorder, there is no real showing that 
such incapacity was demonstrated prior to the examination 
conducted on that date, and his claim for a TDIU was not 
received until the following February.  

In finding as the Board has, consideration has been given to 
the statement of a private psychologist dated in October 
1998, which was to the effect that the veteran's history and 
current presentation suggested that symptoms associated with 
post-traumatic stress disorder had been dominating his 
clinical profile since his discharge from service and were 
likely a result of his combat service.  It was reported that 
the veteran had suffered with symptoms of post-traumatic 
stress disorder since separation and that in 1986, he had 
reported symptoms characteristic of the disorder that 
included sleep problems, flashbacks, family and social 
detachment, hypervigilance, and hostility.  

However, there is little in the psychologist's statement to 
show the current level of occupational and social impairment 
arising from the service-connected post-traumatic stress 
disorder or to show that the disorder, together with his 
other service-connected disabilities, had rendered him 
unemployable when his reopened claim for service connection 
for post-traumatic stress disorder was received in November 
1997.  

Veterans Claims Assistance Act of 2000

In addressing the issues presented, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, which became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  There is no indication that the veteran's 
application for benefits is incomplete.  There is, therefore 
no further duty to advise him of the information necessary to 
complete the application.  The veteran and his representative 
were notified in the August 2000 statement of the case of the 
applicable law and of the evidence and reasoning relied on in 
adjudicating the veteran's earlier effective date claims.  
This information should have served to inform him of the 
evidence necessary to substantiate his claim for earlier 
effective dates.

There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
facts, including the procedural facts, upon which this appeal 
turns.  The law is as stated above, and although somewhat 
more elaborate than recited in the statement of the case, the 
applicable law is not really in dispute.  Rather, this case 
turns on an interpretation of the facts - specifically, an 
interpretation of the facts showing the point in time when it 
became factually ascertainable that a 70 percent rating for 
service-connected post-traumatic stress disorder was for 
application and when a TDIU was warranted by a showing of 
unemployability due to service-connected disability (not 
merely unemployment, whatever the cause).  The veteran 
himself has not claimed entitlement to effective dates 
earlier than December 1, 1997, and the only remaining dispute 
is whether there is evidence of record dated between the date 
of the receipt of the reopened claim and April 14, 1998, the 
date of the VA examination rehearsed at length above, that 
would show entitlement to a 70 percent rating or entitlement 
to a TDIU.  However, the medical evidence during this time 
addresses non-service-connected organic disorders, most of 
which are not service connected.  As stated above, the other 
evidence of record concerning the service-connected post-
traumatic stress disorder does not truly gauge its severity 
and thus provide a basis for determining the appropriate 
level of evaluation to be assigned.  It is only with the VA 
examination of April 14, 1998, viewed in conjunction with 
other evidence of record, that a clear disability picture 
begins to emerge.  

Thus, in the circumstances of this case, where the 
requirement of the new law have been substantially met, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are therefore not warranted.  


ORDER

An effective date of April 14, 1998, for a grant of a 70 
percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An effective date of April 14, 1998, for a grant of a TDIU is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

